TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00728-CR
NO. 03-11-00729-CR


Robert Lee Nealy, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NOS. 68069 & 68714, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to two charges of driving while intoxicated, committed in
September 2010 (1) and April 2011.  He was sentenced to eighteen months in prison for the first
offense and three years for the second, and the sentences were set to run concurrently.  The trial court
has certified that the case is a plea bargain case, and that appellant has no right to appeal.  See Tex.
R. App. P. 25.2(a)(2).  We therefore dismiss the appeal.  Tex. R. App. P. 25.2(d) (if trial court does
not certify that defendant has right to appeal, "appeal must be dismissed").

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed
Filed:   January 18, 2012
Do Not Publish
1.   The September 2010 charge was for driving while intoxicated with a child passenger.